Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This is a response to Amendment/Req. Reconsideration-After Non-Final Rejection filed by Applicant on 12/23/2021.
Claims 17-28, 31-35, and 38-41 have been allowed.
Claim 17 has been amended.
Claims 1-16, 29-30, and 36- 37 have been cancelled.
Priority
6.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. NO 20101714 and SE 1151005-4, filed on 06/07/2013 (the certified copies can be found in parent application 13/992517).
Response to Arguments
7.	Claim Rejection Under 35 U.S.C. §102:
Applicant’s arguments, see pages 6-7, filed 12/23/2021, with respect to the rejection(s) of claims 17-25, 27, 2%, 31-35 and 38-41 being rejected under 35 U.S.C. § 102(a)(1)/102(a)(2) as being anticipated by Chen et al. EP 0595532, have been fully considered and are persuasive.
8.	Election/Restriction:
On page 6 of Applicant’s Remarks, filed on 12/23/2021, Applicant states that “Applicant has not canceled the non-elected claims and respectfully requests that upon indication of allowability of the elected claims, the Examiner should rejoin the non-elected claims 39-41, since they each ultimately depend from elected claim 17 and therefore contain all limitations of 
Election/Restrictions
Claims 17-28, 31-35, and 38-41 are allowable. The restriction requirement Groups I and II , as set forth in the Office action mailed on 10/06/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/06/2020 is withdrawn.  Claims 39-41, directed to Group II are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
REASONS FOR ALLOWANCE
9.	The following is an examiner’s statement of reasons for allowance:
10.	Regarding claim 17, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 17,


11.	Claims 18-28, 31-35, and 38-41 are also allowed as they further limit allowed claim 17.
12.	The closest prior art references that were found based on an updated search.
Buchanan et al. US 2018/0312392 - The method involves forming a layer of the mixture. The mixture is provided with primary viscosity to allow the conductive particles to rearrange within the layer. 
Bower et al. US 2009/0200520 - A conductive composite comprises conductive particles within a binder matrix.
Knaapila et al. US 2012/0145315 - The method for forming a body comprising a mixture of a matrix and conductive particles, comprises forming the conductive particles into aligned conductive pathways in a first alignment step by applying an electric field between alignment electrodes and by stabilizing the mixture, where the conductive particles have a low aspect ratio.

However, each of the references above neither individually nor in combination disclose or suggest each and every claimed limitation of the independent claim 17; therefore claims 17-28, 31-35, and 38-41 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459. The examiner can normally be reached Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.















/RAUL J RIOS RUSSO/Examiner, Art Unit 2867